Name: 96/289/EC: Commission Decision of 16 April 1996 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations;  health;  Europe;  agricultural activity
 Date Published: 1996-05-03

 Avis juridique important|31996D028996/289/EC: Commission Decision of 16 April 1996 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) Official Journal L 109 , 03/05/1996 P. 0023 - 0023COMMISSION DECISION of 16 April 1996 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) (96/289/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 thereof,Whereas France, by letter of 29 November 1995, has submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for certain fish farms situated in Brittany, as well as the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission has examined the justifications notified by France for each farm;Whereas the result of this examination is that certain farms meet all the requirements of Article 6 of Council Directive 91/67/EEC; whereas one farm does not meet these requirements, and in particular those concerning the water supply and the sampling conditions to be respected;Whereas the list of approved farms as laid down in the Annex to Commission Decision 95/473/EC (3) must be completed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following points are added to the Annex of Decision 95/473/EC:'3. SCEA "Truites du lac de Cartravers"Bois BoscherF-22460 MerleacCÃ ´tes d'Armor4. Pisciculture du ThÃ ©lohierF-35190 CardrocIlle-et-Vilaine`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 269, 11. 11. 1995, p. 31.